PER CURIAM.*
Alejandro Avila, Jr.’s, retained attorney, Albert A. Pena, III, has moved to withdraw as appellate counsel. Retained counsel may withdraw at will; therefore, the motion is GRANTED. As Avila has not provided this court with any indication that his appeal has merit, the APPEAL IS DISMISSED. 5th Cir. R. 42.2

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir R. 47.5.4.